Case 2:18-cV-00652-.]NP Document 24 Filed 03/05/19 Page 1 of 1

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF UTAH

 

STEVEN FISHER, Individually, and
ACCESS 4 ALL, WC., a Florida Non-Protit
Corporation,

` 't`t`
maan S= Case No:Z:lS-cv-OOGSZ-JNP

vs.
WANG ORGANIZATION, LLC, a Utah
Lirnited Liability Cornpany,

Defendant.

 

STIPULATION FOR DISMISSAL WITH PREJUDICE

Plaintiffs and Defendant, pursuant to the Federal Rules of Civil Procedure, hereby move
to dismiss this action With prejudice, a resolution of all matters in dispute having been made
pursuant to a Settlement Agreelnent executed between the parties. The parties have stipulated in
their agreement that the Court retain jurisdiction to enforce the terms and conditions of the
Settlement Agreernent.

Respectfull Submitted,

/°'/ é%% AZEWA f/”M: wyo a

ll rehde :@1. F;ller, Es ., )’0 hac vice Heinz J. Mz§fhler. Es . ._:, :l .
if q 1” q Cjé¢w¢r ¢?M

 

 

 

 

llen D. Fuller, Esq., pro hac vice Smith D. l\/lonson, Esq.
Fuller, Fuller & Associates, P.A. Kipp and Christian, P.C.
12000 Biscayne Boulevard, Suite 502 10 Exchange Place, 4th Floor
North l\/liarniq FL 33l8] Salt Lake City, UT 8411]
Telephone: (305) 89]-5]99 Telephone: (801) 521~3773
Facsimile: (3()5) 893-9505 Facsimile: (8()1) 359-9004
lfuller@fullerfuller.com himahler@l<ippandchiistian.com
afullenniami@gmail.coin smonson@kippandchristian.corn
and A ttr)r'neys_for Dcféndaiit

Carolyn Perkins, Esq. (13469)
Lavv Ot`tices of Carolyn Perkins
P.O. Box 52704

Salt Lake City, UT 84106
Telephone: (80]) 405-9954

cperkins{a; l Zlaw.com

Al‘torneysfor Plainti'l%

Date: Date:

